Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1,  preamble recites “a compression fit shape memory polymer pipe”. Line 3 says “an inner pipe comprised of a shape memory polymer”. Line 5 says “the shape memory polymer pipe”. Line 6 says “the SMP pipe” and “the pipe”. Line 8 recites both “the SMP pipe” and “the pipe”.  Lines 10, 11, and 12 all use “the pipe”. And finally Line 12 says “the inner pipe”. It’s not clear if the applicant is referring to the same pipe in all these limitations. For the purpose of examination these seem to be referring to the same part.
Claims 1-11 rejected as they depend on a base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4,12-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 20130087236, listed in IDS) in view of Mcguire (US 5048174).
Regarding Claim 1 Koch discloses method for in-situ fabrication of a bi-layer composite pipe by uniting a compression-fit, shape 4memory polymer pipe with and into a host pipe, the method comprising the steps of:  5 6providing an inner pipe comprised of a shape memory polymer which exhibits the ability to return 7from a deformed shape to an original shape induced by an external stimulus (Figure -1, [0032]);  8 9feeding the shape memory polymer pipe to a pipe tensioner mechanism which pulls a tail end of 10the SMP pipe rearward while simultaneously pushing the pipe forward to or through a deformation 11tool mechanism and then into the host pipe ([0032]), “tensile stresses are caused by the pulling forces which are exerted on the new pipe via the pulling means and by the corresponding counter forces which are generated when the new pipe is deformed in the reduction device”);  discontinuing pulling of the inner pipe once the pipe is fully inserted within the host pipe and 19allowing the shape memory polymer to recover memory and be mechanically seated and locked 20by compressive friction within the host pipe (Figure 4, [0029], [0032]).
Koch didn’t explicitly disclose the 12 13pulling the SMP pipe forward end with a winch mechanism. In the same filed of endeavor pertaining to the art, Mcguire discloses that the while holding the pipe in axial tension 14sufficient to inhibit diameter memory recovery of the shape memory polymer (Figure 1 and 4, col 2, line 66-68, col 3, line 27-33 , once the pulling is complete the liner is allowed to revert to the internal diameter of the pipe) and to overcome 15drag friction of the pipe at axial tension loads low enough to minimize axial creep elongation/deformation under stress of 16the pipe undergoing insertion (Figure 4-5, col 5, line11-20,)
It would be obvious for one ordinary skilled in the art to modify   Koch’s teaching with that to Mcguire low drag friction for the purpose of proper fittings of the liner in order to avoid potential leaks.17
A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

Regarding Claim 2, Mcguire discloses the pipe tensioning mechanism provides a predictable and 23constant processing speed for consistency of pipe processing to thereby give uniform deformation (col 3, line 28-33), 24uniform memory in radial recovery and minimum axial elongation of the shape memory polymer 25liner during the pipe insertion process (Figure 4, col 5, line 45-61).

Regarding Claim 3, Koch discloses wherein the deformation tool mechanism is used to reshape the shape 28memory polymer from an original pre-form shape to a temporarily smaller outer diameter ([0030-[0032]), the 29deformation tool mechanism comprising an assembly of at least one orifice forging ring positioned 30for receiving the memory polymer (Figure-1. [0027], ring-2), the orifice forging ring having a parabolic working surface, the 33shape memory polymer pre-form being acted upon by the orifice forging ring parabolic surface as it is being pushed through, pulled through or push and pulled through the at least one forging ring (Figure 1, [0027-[0028], ring-2 has a conical parabolic shape, parabolic shape is  also seen in Figure 4, Mcguire).

Regarding Claim 4, Koch discloses wherein the deformation tool mechanism is used to reshape the shape 28memory polymer from an original pre-form shape to a temporarily smaller outer diameter ([0030-[0032]), the 29deformation tool mechanism comprising an assembly of at least one orifice forging ring positioned 30for receiving the memory polymer (Figure-1. [0027], ring-2), but didn’t disclose plurality of forging rings selectively fashioned. In the same field of endeavor , Mcguire discloses there are a plurality of forging rings selectively positioned in 5sequential fashion to sequentially deform the shape memory polymer pre-form by small percentage 6reductions (Figures 1,4-5, dies 36 and 40), the forging rings being sufficiently separated within the deformation tool assembly to 7enable viscoelastic creep strain during a time delay between entry into each successive forging 8ring, resulting in larger wall thickening and slight elongation at reduced loads (Figure 5, col 5, lines 31-42, “The liner 30 has a diameter represented as A. As the liner 30 passes through the entry 54 of the die 36 or 40, the diameter decreases to the value B, which corresponds to the throat 58. Beyond the throat 58 the diameter increases to the value C, which corresponds to the diameter 80 in FIG. 4. The slight decrease in diameter to 82 is not shown in FIG. 5. At time equal to "t", the load is removed. The diameter increases very rapidly to the diameter D”).
It would be obvious for one ordinary skilled in the art to modify   Koch’s teaching with that to Mcguire’s more than one forging rings for the purpose of to match the liner into tight engagement of the host pipe. 

Regarding Claim 12, McGuire the shape memory polymer liner is pulled into the host pipe 14by a pull head assembly which applies a tension load to the liner which is sufficient to oppose the 15inherent recovery of the shape memory polymer towards its original diameter (Col 3, line 42-50), the tension load 16acting to neck-down the length of the liner while the liner is attempting to recover its original outer 17diameter, the force of the axially pull tension being sufficient to off-set, balance or slow down the 18outer diameter recovery process (Figure  4-5, col 5, line 31-54).  
Regarding Claims 13-14, Koch discloses the  shape memory polymer is selected from the group consisting of 21amorphous and semi-crystalline macro-molecular structural polymeric materials having the 22characteristic ability to return from a deformed state to an original shape induced by an external 23stimulus such as release of deformation stress ([0032], polyethylene).
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 20130087236) and Mcguire (US 5048174) as applied in Claim 4 in view of Storah (US 4777984).

Regarding Claim 5, Koch/Mcguire combination did disclose  the selective spacing of the forging rings within the deformation iitool enable partial shape memory polymer outer diameter recovery when passing through 12successive forging rings (Figures 1-2, col 2, line 20-Figure 5, col 5, line 31-42, Mcguire), but didn’t disclose that that the partially recovered shape memory polymer enters each 13successive forging ring at a slightly larger diameter than the diameter it possessed when exiting 14the prior forging ring. In the same field of endeavor pertaining to the art, Storah discloses that initial reduction in die-18 and then the final reduction in the second die-19 (Figure 2, col 2 line 32-38).

It would be obvious for one ordinary skilled in the art to modify   Koch’s/Mcguire teaching with that to Storah reductions in the diameter between the rings for the purpose of adjusting to the dimensions of the host pipe once it recovers their original shape.

Regarding Claim 6, Mcguire discloses wherein the forging rings are located a selected distance apart which is 17sufficient to develop axial compression between successive forging rings, resulting in radial wall 18thickening of the shape memory polymer (Figure 4-5, col 5, line 18-23, die rings 36/40 develop axial compression 6).

Regarding Claim 7, Mcguire discloses the shape memory polymer is subjected to external stimuli 21while in the deformation tool mechanism, said stimuli being the use of lubricants (Col 6, line 60-62).


Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 20130087236) and Mcguire (US 5048174) in view of Storah (US 4777984).
 as applied to Claim 7 further in view of Lembo (US 20060252983).

Regarding Claim 8, Koch discloses wherein the deformation tool mechanism is used to reshape the shape 28memory polymer from an original pre-form shape to a temporarily smaller outer diameter ([0030-[0032]), further Mcguire discloses to alter the shape memory polymer's physical properties raising the 26temperature of the polymer pre-form to a desired temperature to increase the malleability of the 27polymer (Col 1, line  43-46) but didn’t disclose that infrared radiation devices are incorporated to alter the shape memory polymer's physical properties raising the 26temperature of the polymer pre-form to a desired temperature. In the field of shape memory polymer, Lembo discloses that to activate shape energy memory materials use of infrared radiation energy is common at a selected infrared wave-frequency band, which is 28absorbed by a specific shape memory polymer ([0070). 

It would be obvious for one ordinary skilled in the art to modify the heating step taught by Mcguire by using a infra-red heating source tuned to the SMPs absorbance properties as taught by Lembo for the purpose of softening the SMP and reducing the forces necessary to pull it (Mcguire, C1, L44-46).

Regarding Claim 9, Koch disclose the same polyethylene as in the claimed invention([0032]). Since the same material is used one of ordinary skill in the art would expect it to have the same properties, including energy absorbtion. so the produced watt density flux of the specifically absorbed infrared radiation frequency will be also inherently dependent on the polymer used and the infrared radiation created by the heater is controlled and polymer is only exposed to less energy that the maximum amount of energy it can absorb .

"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).



Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 20130087236) and in view of Mcguire (US 5048174) as applied to Claims 1  and 4 and further in view of Graham (US 20060151913).
Regarding Claim 10, Koch/Mcguire discloses shape memory polymer being acted upon by the 6deformation tool mechanism but didn’t specifically disclose that it is subjected to harmonic vibrational enhancement. In the related field of endeavor pertaining to the art of conduit lining, Graham discloses inner wall is subjected to vibrations ([0137]).
It would be obvious for one ordinary skilled to combine the deformation tool of Koch as with the vibrational motion taught by Graham for the purpose of pressing the contents inside the conduit in pulsating  fashion ([0137], Graham).
Regarding Claim 11, Koch/Mcguire discloses shape memory polymer being acted upon by the 6deformation tool mechanism but didn’t specifically disclose that the harmonic vibrational enhancement is accomplished by 10applying a fluid in direct contact with an external surface of the shape memory polymer. Further, Graham discloses the harmonic vibrational enhancement is accomplished by 10applying a fluid in direct contact with an external surface of the shape memory polymer as it passes 11through the one forging ring ([0138]).
It would be obvious for one ordinary skilled in the art to modify Koch/Mgguire teachings with that of Graham’s for the purpose of pressurizing the SMP while it passes through the conduit.

1920 Claim(s) 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 20130087236) and Mcguire (US 5048174) as applied in Claim 14 in view of Scheelen (US 20040103948).
Regarding  Calms 15-16, Koch discloses that the shape memory polymer used is polyethylene but didn’t explicitly disclose the grade of the polyethylene used. In the same field of endeavor pertaining to the art, Scheelen discloses  polyethylene pipe grades ISO 9080 (Claim 15) and PE 100(Claim 16).
It would be obvious for one ordinary skilled art to substitute the polyethylene of Koch with that of the graded polyethylene disclosed in Scheelen for the purpose of better flexibility and corrosion rate ([0002]).
Regarding Claim 18, Koch as applied to claim 1 teaches using PE as the SMP but does not discuss material properties. Mcguire further teaches using polyethylene with know properties such as  the specific shape memory polymer chosen for use in the 9process has a known degree of visco-elasticity influenced by the temperature of the polymer as it iopasses through the process (Mcguire’s chosen shape memory polymer is polyethylene, so the visco elastic property is inherently based on the temperature), the speed at which the polymer is deformed, the percentage to which 11the polymer is deformed (Mcguire, Table !), Koch/Mcguire combination didn’t explicitly disclose the physical properties of the polyethylene as claimed ,. However,  Scheelen discloses  polyethylene pipe grades ISO 9080 and PE 100 as disclosed in applicant’s disclosure therefore, Scheelen polyethylene should have the same physical properties as claimed in the invention ().So the modified polyethyle grade should have properties i.e. the known polymer structural variables including percent 12crystallinity, molecular entanglement, and molecular mass, and by appropriately selecting the 13material temperature, the percentages of progressive deformation, and the speed of deformation, 14for a specific polymer with its own crystallinity, internal entanglement, and molecular mass, the 5process of diameter recovery in the shape memory polymer is optimized to thereby develop a 16desired compression-fit between the outer diameter of the polymer and the internal diameter of the 17host pipe to produce a dual layer pipeline with enhanced structural and or pressure performance  similar to claimed invention.
The mere observation of still another beneficial result of an old process cannot form the basis of patentability. Allen et al. v. Cae, 57 USPQ 136; In re Maeder et al. 143 USPQ 249. 


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 20130087236) and Mcguire (US 5048174) in view of Scheelen (US 20040103948) as applied in Claim 16 in view of Borse (US 20200071509)
Regarding Claim 17 , the combination as applied to claim 16 above teaches using a PE100 material but didn’t explicitly disclose the shape memory polymer is selected from the group 5consisting of bi-modal. In the related field of endeavor pertaining to the art, Borse discloses use of bimodal polyethylene in making pipes ([0009]).
It would be obvious for one ordinary skilled in the art select a bi-modal polyethylene as taught by Borse to use as the PE100 material taught by the combination of Koch, Mcguire, and Scheelen for the purpose of making pipes which can  withstand higher strain ([0003], Borse).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741